Citation Nr: 9926159	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.   97-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for residuals of the 
removal of lipoma from the left abdominal wall.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from August 1973 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied him service connection for residuals of 
removal of the lipoma from the left abdominal wall and 
service connection for PTSD.

The attention of the RO is directed to additional claims that 
can be found in statements from the appellant received in 
July and August 1996.


FINDINGS OF FACT

1.  The appellant underwent removal of a lipoma from the left 
abdominal wall in service.  Residuals of that surgery are 
shown post- service in the form of a scar over the left 
groin.

2.  The diagnosis of PTSD was based on an alleged stressor of 
combat experiences in Vietnam; the alleged stressor is 
inherently incredible.


CONCLUSIONS OF LAW

1.  Left groin scar was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991).

2.  The claim for service-connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a). If he or she has not presented such evidence, the 
appeal fails as to that claim, and the Board is under no duty 
to assist the appellant in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the in-service disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the veteran are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Service connection for PTSD may be granted where there is a 
diagnosis of the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 64 Fed. Reg. 32,807 (June 
18, 1999) to be codified at 38 C.F.R. § 3.304(f)).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).

Service medical records indicate that in September and 
October 1977 the appellant had appointments in the mental 
health clinic.  An impression of no drug abuse was recorded 
on one of these occasions.  In November 1979, a lipoma was 
excised from the appellant's lower abdominal wall.  On 
examination prior to service separation in 1983, he did not 
have any psychiatric abnormalities.  The examination did not 
indicate residuals from the removal of lipoma from his left 
abdominal wall.  Service personnel records do not reflect 
that he served in the Republic of Vietnam.

Post service medical records, VA medical and private, in the 
mid- 1980's reflect diagnoses including anxiety neurosis and 
paranoid personality with possible sociopathic tendencies and 
paranoia.  An August 1985 VA psychiatric examination 
indicates that there was no Axis I or Axis II psychiatric 
diagnosis.  

In his hearing testimony in December 1997, the appellant 
reported that while he served in Vietnam, he dealt with 
explosives and assisted with refugees, that he had received 
treatment for PTSD after his separation from service to the 
present time; and that the lipoma had grown back but in a 
different area.  

VA out patient treatment records from April 1996 to October 
1997 indicate that the appellant complained of left lower 
abdominal.  Diagnostic impressions included schizophrenia.

A January 1998 PTSD examination report indicates that during 
the examination the appellant's file was not available for 
review.  The appellant complained of intrusive thoughts and 
recollections about his combat experience in Vietnam.  He 
reported  that he had served in the 197th Infantry; that he 
was wounded in his left knee; and that he received the Combat 
Infantry Badge.  The examiner concluded that the "Clinical 
interview on this day indicates that the veteran's current 
symptoms along with his combat experiences in Vietnam 
(emphasis added) appeared consistent with PTSD.

A January 1998 VA examination report indicates that upon 
examination, a 2-1/2 inch scar was found over the appellant's 
left groin.  The diagnosis was scar over the left groin, 
status post resection of lipoma in the past; no cause found 
for discomfort.

The veteran underwent surgical removal of a lipoma from the 
left abdominal wall while he was in service.  The post- 
service medical record shows residuals of that  surgery in 
the form of an asymptomatic scar over the left groin.  The 
scar over the groin is service- connected.

The Board also concludes that the appellant's claim for PTSD 
is not well grounded.  Although a diagnosis of PTSD was made 
on a January 1998 psychiatric examination, the diagnosis was 
predicated, in pertinent part, on the appellant's alleged 
combat experiences in Vietnam.  However, his service 
personnel records do not show that he served in Vietnam, and 
further, do not reflect that he received the Combat 
Infantryman Badge or any other award indicating that he 
engaged in combat.  It is also noteworthy that the examiner 
did not review the appellant's claims folder, which contained 
his service personnel records, prior to making the diagnosis.  
Review of that record shows that his account of combat in 
Vietnam was inherently incredible.  This being the case, 
there is no link between the diagnosis and service.  
Accordingly, the claim is not plausible.

ORDER

Entitlement to service-connection for scar over the left 
groin, residuals of removal of lipoma from the left abdominal 
wall, is granted.

Entitlement to service connected for post-traumatic stress 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

